Citation Nr: 1108583	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Following a Travel Board hearing in May 2010, the Board remanded this case for additional development in July 2010.

In December 2010, the Board received additional lay and medical evidence from the Veteran.  His representative waived RO review of this evidence in an addendum brief from February 2011.  See 38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

The competent evidence of record does not establish that the Veteran's currently diagnosed low back disability is etiologically related to an injury or disease in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2006, prior to the date of the issuance of the appealed rating decision.  In this notice letter, the Veteran was informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Additionally, the Veteran was afforded a VA examination in July 2007 that was fully adequate for the purpose of ascertaining the nature and etiology of the claimed disability.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the July 2010 remand, the Board requested additional development.  First, the Board requested that all additional treatment records, including VA treatment records since July 2007, be obtained.  In this regard, the Appeals Management Center (AMC) in Washington, DC obtained updated VA treatment records; however, the Veteran never responded to a July 2010 letter requesting additional information and signed release forms as to private treatment.  Second, the Board requested that efforts be made to obtain records from the Social Security Administration (SSA).  The SSA was contacted by the AMC, but, in August 2010, the SSA responded that it presently had no medical documentation of the Veteran.  In both areas of development, the AMC fully complied with the Board's remand instructions and later readjudicated the claim in an October 2010 Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board has reviewed the Veteran's service treatment records and observes that he was seen with complains of mid-back pain on several occasions in July 1981, reportedly following being hit across the back in November 1980.  A physical examination was negative for abnormal signs of trauma in the mid-back.  However, upon bending the Veteran experienced pain over the hips and had a pressure sensation in the mid-back with dyspnea.  Assessments of rule out pleurisy and rule out muscle strain were rendered.  Later in the same month, the Veteran was noted to be "better" but still had some pain and was placed on light duty.  Subsequently, the Veteran's spine was noted to be within normal limits during his April 1984 separation examination.  The accompanying Report of Medical History indicates that he marked "don't know" when asked about recurrent back pain.  In a separate section of this report, it was noted that he had mild low back pain following trauma in October 1980, with "no serious complication."  No current complaints were indicated.

Following service, there is documentation of an injury in June 1996 resulting from an altercation at work.  In one workers' compensation claim document, the Veteran  stated that the body parts affected were the "head, neck, chest, knee, and general body."  The Veteran first specifically reported low back pains during VA treatment in July 2002.  In that month, he complained of "straining back 2 weeks after boating."  In March 2005, he described a boating-related injury and described "multiple back injury," including a goal post falling on his back and being stabbed in the back.  He did describe an in-service back injury in September 2005.  In October 2005, he reported chronic pain as a result of an accident in 1996.  An MRI from that month revealed multiple findings, including a small right L4 foraminal disc protrusion, which, combined with facet hypertrophy, resulted in moderate right neural foraminal narrowing; small far right paracentral L5-S1 disc protrusion with annular fissuring; mild left L5 neural foraminal narrowing, secondary to posterolateral disc bulging, and end plate spur and facet hypertrophy; and moderate multilevel low lumbar degenerative disc disease.

The Veteran underwent a VA spine examination in July 2007, conducted by a doctor who reviewed his claims file.  The doctor noted the Veteran's reported history of in-service injuries, including a goal post injury in 1981 and a hospitalization following heavy lifting in 1982.  Following a physical examination of the spine, the examiner rendered a diagnosis of degenerative disc disease of the lumbar spine with back pain, right leg radiation, and MRI evidence of multilevel disc prostration.  The examiner rendered the opinion that the current degenerative disc disease of the lumbar spine was less likely than not secondary to the in-service back injuries in 1981 and 1982.  The rationale for this opinion was that the Veteran had documented muscle injuries in 1981 and 1982 which resolved with conservative treatment and that he had worked for many years as an electrician.

In reviewing the medical evidence of record, the Board has fully acknowledged the Veteran's in-service back treatment.  That notwithstanding, his spine was noted to be within normal limits upon separation from service, and he was not treated for any back symptoms for more than a decade following service.  The only medical opinion of record addressing the etiology of the Veteran's currently diagnosed low back disability, the July 2007 VA examiner's opinion, unambiguously indicates that the current back disorder is less likely than not secondary to the in-service back injuries in 1981 and 1982.  This opinion, based upon a claims file review and examination results, was supported by a detailed rationale and has substantial probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Consequently, the medical evidence of record does not support the Veteran's claim.

The Board has also considered the lay evidence of record, including the Veteran's lay statements and his hearing testimony (his spouse was also sworn in as a hearing witness but did not testify).  He has consistently related his disability directly back to in-service injury.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Here, while the Veteran may well be competent to report a history of back symptoms since service, the determination of whether such back disabilities as arthritis and intervertebral disc syndrome exist depends on radiological testing, such as x-rays or an MRI.  In this case, the Veteran's disc findings were first confirmed upon MRI in October 2005, more than 20 years following separation from service.  A lay witness is not competent to diagnose such disabilities or to ascertain that the disabilities existed continuously for a specified period of time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis established by x-ray findings), 5243 (intervertebral disc syndrome).  

Moreover, the Board has significant concerns about the Veteran's credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board has a responsibility to assess the credibility of lay evidence).  During the pendency of this appeal, he has consistently asserted that his disability has existed since service.  His April 1984 separation Report of Medical History, however, indicates only a past history of a back injury, some uncertainty about whether he ever actually had recurrent back pain, and no indication whatsoever of then-current symptomatology.  He was not treated for any back symptoms for more than a decade following service, and VA treatment records dated since July 2002 reflect a highly inconsistent history as to the onset of back symptoms, with some indicating a history dating back to recent boating injuries.  Given these inconsistencies, as well as the significant lapse in time between separation from service and initial post-service complaints of back problems, the Board must conclude that the lay evidence of record is of markedly lower probative value than the medical evidence cited above.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


